Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 2-9, 12-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The limitations of claim 2 including “a second etching barrier layer, covering a top surface of the second electrode; wherein the electrode lead wire is electrically connected to the second electrode through a first via hole that runs through the second etching barrier layer” was not considered to be obvious.
The limitations of claim 12 including “patterning the a-Si layer and the first etching barrier film by a same patterning process to form the I-type region and the first etching barrier layer covering the top surface of the I-type region” was not considered to be obvious.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitani et al. (US 20110241006 A1) hereafter referred to as Mitani in view of Lin et al. (US 20140051200 A1) hereafter referred to as Lin.
In regard to claim 1 Mitani teaches a photoelectric detector [see Fig. 2, see paragraph 0091, see Figs. 4-14], 
comprising a base [2], a thin film transistor (TFT) [“TFT 12”] on the base, and a photosensitive PIN device [“photodiode 15”] on the base, wherein the PIN device comprises:
an I-type region [27 “photodiode 15 is a PIN photodiode with a horizontal structure made of three layers that has a P-type semiconductor film 25, an N-type semiconductor film 26, and an I- (Intrinsic) layer 27”], wherein an orthographic projection  [see Fig. 2], on the base, of the I-type region does not overlap with an orthographic projection, on the base, of the TFT;
a first etching barrier layer [can be either “gate insulating film 6” or “interlayer insulating film 8” note that during etching of contact holes, these act as a barrier for the TFT and the photodiode see paragraph 0139 “by etching the gate insulating film 6 and the interlayer insulating film 8, contact holes 9, 10, 16, and 17 are simultaneously formed”], covering a top surface of the I-type region;
a first heavily doped region [25], in contact with a side surface on a side, proximate to the TFT, of the I-type region;
a second heavily doped region [26], in contact with a side surface on a side, away from the TFT, of the I-type region; 

a first electrode [ “anode electrode 18”], covering a top surface of the first heavily doped region;  and
a second electrode [“cathode electrode 19”], covering a top surface of the second heavily doped region; 
Mitani does not specifically teach wherein the first electrode is electrically connected to a drain of the TFT; and wherein the second electrode is electrically connected to an electrode lead wire.
See Lin teaches see Fig. 19, see paragraph 0052, 0050 “The second transistor 140 has a source and a drain electrodes 148, 144, in which one is electrically connected to one of the two electrodes of the photo detector 126” “other electrode of the photo detector 126 is selectively connected to or not connected to another voltage source (not shown).  If the other electrode of the photo detector 126 is connected to another voltage source (not shown), this voltage source is substantially different from the first voltage source 222, but can also be substantially equal to each other ....” .
Thus it would be obvious to modify Mitani  to include connecting the photo diode to the thin film transistor on one side and a voltage on the other side.
Thus it would be obvious to modify Mitani to include wherein the first electrode is electrically connected to a drain of the TFT; and wherein the second electrode is electrically connected to an electrode lead wire.
The motivation is to make contact to the photo diode to connect it in a circuit to operate it using TFT for switching.
In regard to claim 10 Mitani teaches a display panel [see abstract “liquid crystal display device”], comprising: a display substrate and the photoelectric detector according to claim 1, wherein a base [the base 2 is the base of the display and the photodiode , see paragraph 0141 “By coupling the 
In regard to claim 11 Mitani teaches a display device  [see abstract “liquid crystal display device”], comprising the display panel according to claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818